                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JEFF OLBERG, an individual et al.,                       CASE NO. C18-0573-JCC
10                              Plaintiffs,                   ORDER
11           v.

12   ALLSTATE INSURANCE COMPANY, an
     Illinois corporation et al.,
13
                                Defendants.
14

15

16           This matter comes before the Court on the parties’ stipulated agreement regarding

17   discovery of electronically stored information (“ESI”) (Dkt. No. 80). The parties hereby stipulate

18   that:

19   A.      General Principles

20           1.     An attorney’s zealous representation of a client is not compromised by conducting

21   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

22   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

23   contributes to the risk of sanctions.

24           2.     The proportionality standard set forth in Federal Rule of Civil Procedure 26(b)(1)

25   must be applied in each case when formulating a discovery plan. To further the application of the

26   proportionality standard in discovery, requests for production of ESI and related responses


     ORDER
     C18-0573-JCC
     PAGE - 1
 1   should be reasonably targeted, clear, and as specific as possible.

 2           3.      All disclosures and productions made pursuant to this agreement are also subject

 3   to all other orders entered by this Court for this litigation. Nothing in this protocol shall limit a

 4   party’s right to seek or object to discovery as set out in applicable rules or to object to the

 5   authenticity or admissibility of any information produced in accordance with this agreement.

 6           4.      The parties and their attorneys do not intend by this agreement to waive their

 7   rights to the production, discoverability, confidentiality, attorney-client privilege, or attorney-

 8   work product protection as to any information addressed in this agreement. All parties preserve
 9   their attorney-client privileges, work product protections, and other relevant privileges, and there
10   is no intent by the agreement or the production of information pursuant to the agreement to in
11   any way waive or weaken these privileges. Nothing in this agreement addresses, limits, or
12   determines the relevance, discoverability, or admission into evidence of any information. This
13   agreement is not deemed to be a waiver by any party of the right to challenge the Court’s
14   jurisdiction over this litigation or to seek to enforce any arbitration agreement.
15           5.      The parties agree to make a reasonable and good faith effort to come to an
16   agreement regarding the production of “Claims Data Systems,” which means all the internal
17   databases or systems Allstate uses to track, document, process, value, keep record of, pay,
18   analyze for risk or business purposes, and otherwise manage claims made by Allstate’s insureds,

19   individually or in the aggregate.

20           6.      This agreement is effective on a going forward basis, and shall not have any

21   retroactive applicability. Productions made and privilege logs served as of the date of filing of

22   this stipulation need not be reproduced and re-served to be in accord with this agreement.

23   B.      ESI Disclosures

24           Within 30 days after the Local Civil Rule 26(f) conference, or at a later time if agreed to

25   by the parties, each party shall disclose:

26           1.      Custodians.


     ORDER
     C18-0573-JCC
     PAGE - 2
 1             a.    Plaintiffs will provide a list of up to four custodians for each named Plaintiff,

 2                   Allstate a list of up to 15 custodians, and CCC a list of up to eight custodians most

 3                   likely to have discoverable ESI in their possession, custody, or control. The

 4                   custodians shall be identified by name, title, connection to the instant litigation

 5                   (including responsibilities and years of service when applicable), and the type of

 6                   the information under his/her control.

 7             b.    No later than two months prior to the close of fact discovery, Plaintiffs or CCC

 8                   may request from each other additional custodians who are likely to have
 9                   discoverable ESI in their possession, custody, or control. Such requests must be
10                   made in good faith. Plaintiffs and CCC shall meet and confer regarding any
11                   disputes over additional custodians pursuant to this paragraph. Any disputes over
12                   additional custodians remaining after meet and confer shall be presented to the
13                   Court in accordance with Local Civil Rule 37(a)(2).
14             2.    Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

15   drives, servers, etc.), if any, likely to contain discoverable ESI.

16             3.    Third-Party Data Sources. A list of third-party data sources, if any, likely to

17   contain discoverable ESI (e.g., third-party email and/or mobile device providers, “cloud” storage,

18   etc.) and, for each such source, the producing party shall make a good faith effort to provide a

19   description of the services provided/data contained on the system within their knowledge and the

20   extent to which a party is (or is not) able to preserve information stored in the third-party data

21   source.

22             4.    Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

23   (by type, date, custodian, electronic system, or other criteria sufficient to specifically identify the

24   data source) that a party asserts is not reasonably accessible under Federal Rule of Civil

25   Procedure 26(b)(2)(B).

26             //


     ORDER
     C18-0573-JCC
     PAGE - 3
 1   C.     Preservation of ESI

 2          The parties acknowledge that they have a common law obligation to take reasonable and

 3   proportional steps to preserve discoverable information in the party’s possession, custody, or

 4   control. With respect to preservation of ESI, the parties agree as follows:

 5          1.      Absent a showing of good cause by the receiving party, the parties shall not be

 6   required to modify the procedures used by them in the ordinary course of business to back-up

 7   and archive data; provided, however, that the parties shall make all reasonable and proportional

 8   efforts to preserve discoverable ESI in their possession, custody, or control.
 9          2.      All parties shall supplement their disclosures in accordance with Rule 26(e) with
10   discoverable ESI responsive to a particular discovery request or mandatory disclosure where that
11   data is created after a disclosure or response is made (unless excluded under (C)(3) or (D)(1)-(2)
12   below).
13          3.      Absent a showing of good cause by the receiving party, the following categories
14                  of ESI need not be preserved and are not discoverable in this litigation:
15                  a.      Deleted, slack, fragmented, or other data only accessible by forensics.
16                  b.      Random access memory (RAM), temporary files, or other ephemeral data
17                          that are difficult to preserve without disabling the operating system.
18                  c.      On-line access data such as temporary internet files, history, cache,

19                          cookies, and the like.

20                  d.      Data in metadata fields that are frequently updated automatically, such as

21                          last opened dates (see also Section (E)(5)).

22                  e.      Back-up data that are substantially duplicative of data that are more

23                          accessible elsewhere.

24                  f.      Server, system or network logs.

25                  g.      Data remaining from systems no longer in use that is unintelligible on the

26                          systems in use.


     ORDER
     C18-0573-JCC
     PAGE - 4
 1                  h.      Electronic data (e.g., email, calendars, contact data, and notes) sent to or

 2                          from mobile devices (e.g., iPhone, iPad, Android, and Blackberry

 3                          devices), provided that a copy of all such electronic data is routinely saved

 4                          elsewhere (such as on a server, laptop, desktop computer, or “cloud”

 5                          storage).

 6                  i.      Recorded voice messages, including voicemail in the Avaya Voice Player

 7                          (.lvp) or WAVE (.wav) file formats other than those voice messages for

 8                          which a both the sender and recipient is a custodian designated pursuant to
 9                          Section B of this agreement.
10                  j.      Contact lists and task lists from Outlook or similar programs.
11                  k.      Meeting notices and electronic calendar invitations from Outlook or
12                          similar programs other than those notice and invitations for which both the
13                          sender and at least one recipient is a custodian designated pursuant to
14                          Section B of this agreement or the staff responsible for calendar
15                          maintenance of a custodian.
16                  l.      Text messages and logs of calls made from mobile devices.
17                  m.      Litigation hold/retention instructions issued relating to this action.
18                  n.      Instant messaging communications, including Slack and Skype

19                          communications.

20   D.     Privilege

21          1.      With respect to documents protected by the attorney-client privilege or work-

22   product privilege that are generated by the parties or their counsel of record after the filing of the

23   complaint, the parties are not required to include any such information in privilege logs. The

24   parties shall produce privilege logs for all other documents that predate the filing of this action,

25   such as any communications between defendants that are withheld subject to a joint defense

26   agreement.


     ORDER
     C18-0573-JCC
     PAGE - 5
 1          2.      If the producing party withholds documents from discovery because they are

 2   allegedly protected by a privilege recognized by state or federal law, the producing party shall

 3   provide a privilege log that provides the following information to the extent it is reasonably

 4   available to the producing party and itself does not reveal privileged information:

 5                  a.      A sequential number associated with each privilege log document.

 6                  b.      Bates Numbers (for produced documents that were slipsheet and produced

 7                          as part of non-fully privileged families or for redacted documents).

 8                  c.      Bates Attach Range (or similar) to identify family relationship between the
 9                          withheld and produced documents.
10                  d.      A field indicating whether a document is redacted.
11                  e.      The date of the document.
12                  f.      The identity of the author.
13                  g.      The identity of the recipients, copyees, or blind copyees.
14                  h.      The title, subject, or file name.
15                  i.      The nature of the privilege asserted (i.e., attorney-client privilege, work-
16                          product doctrine).
17                  j.      A description of the nature of the documents, communications, or tangible
18                          things not produced or disclosed consistent with Federal Rule of Civil

19                          Procedure 26(b)(5)(A)(ii).

20          3.      For ESI, the privilege log may be generated using available metadata, including

21   author/recipient or to/from/cc/bcc names, the subject matter or title, and date created. Should the

22   available metadata provide insufficient information for the purpose of evaluation the privilege

23   claim asserted, the producing party shall include such additional information as required by the

24   Federal Rules of Civil Procedure.

25          4.      Protocol for Logging E-Mail Chains. Any e-mail chain (i.e., a series of e-mails

26   linked together by e-mail responses and forwarding) that is withheld or redacted on the grounds


     ORDER
     C18-0573-JCC
     PAGE - 6
 1   of privilege, immunity, or any similar claim shall be logged as one document and shall be

 2   identified by the top-most e-mail in the chain that is withheld or redacted. The parties shall not

 3   be required to log identical copies of an e-mail that is included in a chain that has been logged in

 4   accordance with this paragraph. This paragraph shall not be interpreted to excuse a producing

 5   party from producing responsive, non-privileged emails in an e-mail chain; if only certain emails

 6   contain privileged work product, the producing party shall produce the responsive, non-

 7   privileged emails and may redact the emails containing privileged communications. This

 8   paragraph shall not preclude a party from reviewing and producing only the most inclusive email
 9   in each chain, where an inclusive email is considered either the last email in an email branch or
10   an email which has attachments that are not present in further emails in the chain.
11          5.      Protocol for Logging “Families”. Each member of a family (i.e., e-mail attaching

12   memorandum) that is withheld or redacted on the grounds of privilege, immunity or any similar

13   claim shall be identified on the log separately.

14          6.      502(d) Order and Clawback Procedure. This agreement is entered pursuant to

15   Federal Rule of Evidence 502(d). Subject to the provisions of this agreement, if the producing

16   party discloses information in connection with the pending litigation that the producing party

17   thereafter claims to be privileged or protected by the attorney-client privilege or work product

18   protection (“Protected Information”), the disclosure of that Protected Information will not

19   constitute or be deemed a waiver or forfeiture—in this or any other action—of any claim of

20   privilege or work product protection that the producing party would otherwise be entitled to

21   assert with respect to the Protected Information and its subject matter.

22                  a.      This agreement protects any disclosure of Protected Information, whether

23                          that disclosure is inadvertent or otherwise.

24                  b.      Each party is entitled to decide, in its sole discretion, the appropriate

25                          degree of care to exercise in reviewing materials for privilege. Irrespective

26                          of the care that is actually exercised in reviewing materials for privilege,


     ORDER
     C18-0573-JCC
     PAGE - 7
 1                            the Court hereby orders that disclosure of Protected Information in

 2                            discovery conducted in this litigation shall not waive any claim of

 3                            privilege or work product protection that the producing party would

 4                            otherwise be entitled to assert with respect to the Protected Information

 5                            and its subject matter.

 6                     c.     A producing party must notify the party receiving the Protected

 7                            Information, in writing, that it has disclosed that Protected Information

 8                            without intending a waiver by the disclosure. Upon receipt of notification,
 9                            the receiving party shall immediately take all reasonable steps to destroy
10                            or return all copies, electronic or otherwise, of such document or other
11                            information, and shall provide a certification that it will cease further
12                            review, dissemination, and use of the Protected Information.
13                     d.     This agreement shall be interpreted to provide the maximum protection
14                            allowed to the disclosing party by Federal Rule of Evidence 502(d). The
15                            provisions of Federal Rule of Evidence 502(b)(2) are inapplicable to the
16                            production of Protected Information under this agreement. However, if for
17                            any reason, a Court finds that this section is inapplicable to Protected
18                            Information, then Federal Rule of Evidence 502(b) will apply in its

19                            absence.

20   E.      ESI Discovery Procedures

21           1.        On-site inspection of electronic media. Such an inspection shall not be permitted

22   absent a demonstration by the receiving party of specific need and good cause or by agreement

23   of the parties.

24           2.        Search methodology. The parties shall timely attempt to reach agreement on

25   appropriate search terms, or an appropriate computer- or technology-aided methodology, before

26   any substantial effort is undertaken to search, review, and produce responsive documents. The


     ORDER
     C18-0573-JCC
     PAGE - 8
 1   parties shall cooperate in revising the appropriateness of the search terms or computer- or

 2   technology-aided methodology.

 3          In the absence of agreement on appropriate search terms, or an appropriate computer- or

 4   technology-aided methodology, the following procedures shall apply:

 5                  a.     The parties shall meet and confer in good faith to reach an agreement on

 6                         the producing party’s search terms and/or methodology to be used to

 7                         locate ESI likely to contain discoverable information.

 8                  b.     Focused terms and queries should be employed; broad terms or queries,
 9                         such as product and company names, generally should be avoided.
10                  c.     The producing party shall search both non-custodial data sources and ESI
11                         maintained by the custodians identified under Section B.1 of this
12                         Agreement using the proposed search terms and provide a hit report to the
13                         receiving party within thirty days of finalizing the proposed list. Absent a
14                         showing of good cause, each search term or query returning more than 250
15                         megabytes of data is presumed to be overbroad, excluding Microsoft
16                         PowerPoint files, image and audio files, and similarly large file types.
17                  d.     The receiving party will propose additional search terms in a good faith
18                         effort to narrow any unreasonable returns as defined in Section E.2.c of

19                         this Agreement within ten days of receipt of the producing party’s hit

20                         report.

21                  e.     The parties will repeat these steps in good faith until they reach an agreed

22                         upon list of finalized terms. The receiving party retains the right to make a

23                         good faith request for documents not returned through the ESI protocol set

24                         forth in this section. The producing party retains its right to challenge all

25                         requests for production.

26          3.      Format. The parties agree that ESI will be produced in one of the following


     ORDER
     C18-0573-JCC
     PAGE - 9
 1   formats: single-page TIFFs (only with load files for e-discovery software that includes metadata

 2   fields identifying natural document breaks and also includes companion OCR and/or extracted

 3   text files), or searchable PDF. Unless otherwise agreed to by the parties or reasonably necessary

 4   for redaction purposes, the producing party shall produce all spreadsheets, PowerPoints, and

 5   audio/video files in native format. The receiving party may also make good faith requests that the

 6   producing party produce additional file types of electronic documents in native format where the

 7   converted image format distorts or causes the information to be improperly displayed, or for

 8   which there is no visual representation. Documents shall be produced as black and white. Upon
 9   written request, a party shall produce color images for a reasonable number of selected
10   documents. Documents produced in color shall be produced as JPEG images.
11          4.      De-duplication. The parties may de-duplicate their ESI production across

12   custodial and non-custodial data sources after disclosure to the receiving party.

13          5.      Email Threading. The parties may use email thread suppression to avoid review

14   and production of information contained within an existing email thread in another document

15   being reviewed and produced, but under no circumstances will email thread suppression

16   eliminate (a) the ability of a requesting party to identify every custodian who had a copy of a

17   produced document or email, or (b) remove from a production any unique branches and/or

18   attachments contained within an email thread.

19          6.      Metadata Fields. If the receiving party seeks metadata, the parties agree that only

20   the metadata fields set forth in Appendix A need be produced.

21          7.      Responsive and Privilege Reviews. Nothing in this agreement shall be construed

22   or interpreted as precluding a producing party from performing a responsiveness and privilege

23   review to determine if documents captured by search terms are in fact relevant to the requesting

24   party’s request and not subject to any claim of privilege and/or protection. Further, nothing in

25   this agreement shall be construed or interpreted as requiring the production of all documents or

26   ESI captured by any search term if such documents and/or ESI are in good faith and reasonably


     ORDER
     C18-0573-JCC
     PAGE - 10
 1   deemed not relevant to the requesting party’s request or subject to a claim of privilege and/or

 2   protection. The producing party may not redact portions of documents for relevancy without the

 3   agreement of the receiving party.

 4   F.     Processing of Non-Party Documents

 5          1.      A party that issues a non-party subpoena (“Issuing Party”) shall include a copy of

 6   this agreement with the subpoena and request that the non-party produce documents in

 7   accordance with the specifications set forth herein. The parties understand that non-parties are

 8   not required to comply with this protocol.
 9          2.      The Issuing Party is responsible for producing to all other parties any documents
10   obtained pursuant to a subpoena to any non-party. To the extent practical given the data volume,
11   productions by a non-party should be produced by the Issuing Party to all other parties within
12   seven days of the non-party’s production to the Issuing Party.
13          3.      Nothing in this agreement is intended to or should be interpreted as narrowing,
14   expanding, or otherwise affecting the rights of the parties or non-parties to object to a subpoena.
15          //
16          //
17          //
18          //

19          //

20          //

21          //

22          //

23          //

24          //

25          //

26          //


     ORDER
     C18-0573-JCC
     PAGE - 11
       By: s/ Steve W. Berman              By: s/ Anusha E. Jones
 1     Steve W. Berman (WSBA #12536)       William H. Walsh (WSBA #21911)
 2     HAGENS BERMAN SOBOL SHAPIRO LLP     Anusha E. Jones (WSBA #52989
       1301 Second Avenue, Suite 2000      COZEN O’CONNOR
 3     Seattle, WA 98101                   999 Third Avenue, Suite 1900
       steve@hbsslaw.com                   Seattle, WA 98104
 4                                         wwalsh@cozen.com
       Robert B. Carey (pro hac vice)      aejones@cozen.com
 5
       John M. DeStefano (pro hac vice)
 6     HAGENS BERMAN SOBOL SHAPIRO LLP     Wendy Enerson (pro hac vice)
       11 West Jefferson, Suite 1000       Peter J. Valeta (pro hac vice)
 7     Phoenix, AZ 85003                   COZEN O’CONNOR
       rob@hbsslaw.com                     123 North Wacker Drive Ste. 1800
 8     johnd@hbsslaw.com                   Chicago, IL 60606
 9                                         wenerson@cozen.com
       Marc A. Goldich (pro hac vice)      pvaleta@cozen.com
10     AXLER GOLDICH LLC
       1520 Locust Street, Suite 301       Attorneys for Defendant Allstate
11     Philadelphia, PA 19102
       mgoldich@axgolaw.com                By: s/_Jason R. Burt
12                                         Jason R. Burt (pro hac vice)
                                           Latham & Watkins LLP
13     David Woloshin (pro hac vice)
                                           555 11th Street NW, Suite 1000
       Dina S. Ronsayro (pro hac vice)     Washington, DC 20004
14     ASTOR WEISS KAPLAN & MANDEL LLP     Email: jason.burt@lw.com
       200 South Broad Street, Suite 600
15     Philadelphia, PA 19102              Kathleen M. O’Sullivan, WSBA No. 27850
       dwoloshin@astorweiss.com            Perkins Coie LLP
16                                         1201 Third Avenue, Suite 4900
       dronsayro@astorweiss.com
17                                         Seattle, WA 98101
       Attorneys for Plaintiffs            Email: KOSullivan@perkinscoie.com
18
                                           Kathleen P. Lally (pro hac vice)
19                                         Latham & Watkins LLP
                                           330 North Wabash Avenue, Suite 2800
20                                         Chicago, IL 60611
                                           Email: kathleen.lally@lw.com
21
                                           Attorneys for Defendant CCC
22

23

24

25

26


     ORDER
     C18-0573-JCC
     PAGE - 12
 1          PURSUANT TO AGREEMENT OF THE PARTIES, IT IS SO ORDERED.

 2          DATED this 12th day of November 2019.




                                                    A
 3

 4

 5
                                                    John C. Coughenour
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0573-JCC
     PAGE - 13
 1                              APPENDIX A: Metadata Fields

 2          Field Name              Description
 3          ProdBeg                 The Bates number of a produced document.
 4          ProdEnd                 Ending Bates number of a produced document.
 5          ProdBegAttach           Document ID of parent record.
 6          ProdEndAttach           Document ID of last attachment in a family.
 7          PgCount                 Shows the sum of pages of a document.
 8          Custodian               Displays Custodian information for each document.
 9          CustodiansAll           Displays all Custodians who had possession, custody, or
10                          control of the document prior to deduplication.
11          MD5Hash                 A unique 128-bit identifier created by a hashing algorithm
12                          against the logical content of a file.
13          SHA1 Hash               SHA1 Hash value of a document
14          Author                  Displays the value of the author field from an eDoc’s
15                          metadata.
16          FileName                Displays the original filename of native documents.
17
            Fileext                 File extension (i.e. .TXT, .DOC, .PDF)
18
            FilePath                Path of original native document.
19
            AllPaths                For deduplicated documents, list of all file paths for
20
                            duplicate copies.
21
            TextPath                Relative file path of text record within production, including
22
                            filename and extension of the text file within the production.
23
            To                      Email recipient
24
            From                    Email sender
25
            CC                      Email carbon copy
26


     ORDER
     C18-0573-JCC
     PAGE - 14
 1          BCC                       Email blind carbon copy
 2          Subject                   Email subject field
 3          DocTitle                  Shows the contents of the title field from an electronic
 4                              document’s metadata.
 5          DateSent                  Email sent date.
 6
            TimeSent                  Email sent time.
 7

 8          DateRcvd                  Email received date.
 9

10          TimeRcvd                  Email received time

11
            DateCrtd                  eDoc creation date
12

13          TimeCrtd                  eDoc creation time

14
            DateMod                   eDoc modified date
15

16          TimeMod                   eDoc modified time
17
            TimeZone                  Indicates the TimeZone a document was processed in (i.e.
18
                                GMT, EST).
19
            TextLink                  Path to the extracted/OCR text file.
20

21          NativeLink                Native file path for native documents.
22
            Redacted                  Whether the document contains redactions (Y or N).
23

24
            ConfidentialityTr         Confidentiality designation(s).
25
     eatment
26


     ORDER
     C18-0573-JCC
     PAGE - 15
